TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00548-CR


Bradley Doan, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT

NO. B-03-0150-S, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's court-appointed counsel has tendered a brief in which he states that this
appeal is frivolous.  See Anders v. California, 386 U.S. 738 (1967); see also High v. State, 573 
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  There is no indication, however, that
counsel delivered a copy of the brief to appellant, or that he advised appellant of his right to
examine the record and file a pro se brief.  See Anders, 386 U.S. at 744.  Counsel did not respond
to the Clerk's notice seeking to resolve this problem informally.
Counsel for appellant, Mr. Daniel A. Edwards, if he has not already done so, is
ordered to deliver a copy of his brief to appellant and to advise him of his right to examine the
record and file a pro se brief.  Counsel shall certify to this Court in writing that he has complied
with this order no later than December 5, 2003.
It is ordered November 20, 2003.

Before Chief Justice Law, Justices Kidd and Puryear
Do Not Publish